


113 S2197 : To repeal certain requirements regarding newspaper advertising of Senate stationery contracts. 
U.S. Senate
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
113th CONGRESS2d Session
S. 2197
IN THE HOUSE OF REPRESENTATIVES

May 9, 2014
Referred to the Committee on House Administration

AN ACT
To repeal certain requirements regarding newspaper advertising of Senate stationery contracts. 


1.Senate stationery procedures
(a)In generalSections 65, 66, 67, and 68 of the Revised Statutes (2 U.S.C. 6569, 6570, 6571) are repealed.
(b)Conforming amendmentThe fifth paragraph after the paragraph under the side heading For contingent expenses, namely: under the subheading Senate. under the heading Legislative. of the Act of March 3, 1887 (24 Stat. 596, chapter 392; 2 U.S.C. 6572), is amended by striking sections, sixty-five, sixty six, sixty-seven, sixty-eight, and sixty-nine, and inserting section 69.
Passed the Senate May 8, 2014.Nancy Erickson,Secretary
